Stallcup, 0.
The appellee, Frank M. Blaney, commenced this action against the appellant, Daniel R. Sylvester, before a justice of the peace, and recovered judgment there for $11.50. Appeal was taken by appellant to the county court, where a trial was had, and judgment given against appellant for $21.50. He has brought the case here on appeal, and assigns for error that the judgment was against the evidence and the law.
It appears that the demand was for the value of á wagon-box, and the value of work done in cleaning out an ice-house. From the evidence for appellee, it appears that, by contract between the parties relative to the division and removal of ice, the joint property of the parties then being in an ice-house, which house was thereafter to be used by the appellee for storing his own ice, it had been agreed that appellant should clean out half of the ice-house ready for such use, and, by contract between them in the sale of a wagon, a wagon-box which belonged thereto was included with the wagon in such sale, and would be delivered on demand; that the appellant failed to do the work, and refused to deliver the wagon-box; that the work was done by appellee at a cost of over $17, and the wagon-box was worth $20. The evidence for the appellant was, to some extent, in conflict with the evidence for appellee. The findings of the court on the facts and the law are sustained by the evidence, and should not be disturbed. Polk v. Mook, 10 Colo. 326.
The judgment should be affirmed.
De France and Rising, 00., concur.
Per Curiam.
For the reasons stated in the foregoing opinion the judgment is affirmed.

Affirmed.